DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 9-10, 14, 16-18, 21, 25, 28-30, 32, & 34-36 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - a gate electrode and source/drain epitaxy structure - - a memory cell comprising: 
a bottom electrode - - an isolation structure directly between the bottom electrode of the memory device and the source/drain epitaxy structures of the transistor, wherein a topmost surface of the isolation structure is lower than a topmost surface of the bottom electrode - - a thick portion thicker than the thin portion and between the bottom electrode and the top electrode, wherein a topmost surface of the thick portion of the dielectric structure is not lower than the topmost surface of the gate electrode of the transistor, and the topmost surface of the bottom electrode is lower than the topmost surface of the gate electrode of the transistor” with combination of other claim limitations in claim 1.
Also, the prior art does not teach or render obvious “- - a middle portion between the top portion and the bottom portion, wherein both a dopant concentration of the top portion and a dopant concentration of the bottom portion are higher than a dopant concentration of the middle portion;
a dielectric structure covering the semiconductive nanowire, wherein the dielectric structure comprises a thin portion in contact with a top surface of the semiconductive nanowire and a thick portion in contact with a sidewall of the semiconductive nanowire, the thin portion is thinner than the thick portion, and a top surface of the thin portion of the dielectric structure is higher than a top surface of the thick portion of the dielectric structure- - ” with combination of other claim limitations in claim 14.
Furthermore, the prior art does not teach or render obvious “- - removing a portion of the ILD to form a recess in the ILD, such that the thick portion of the dielectric structure laterally surrounds the recess; and
forming a top electrode over the dielectric structure and partially in the recess of the ILD such that the top electrode is in direct physical contact with the ILD at a sidewall of the recess;
forming a transistor over a transistor region of the substrate and comprising forming a gate structure of the transistor over the substrate after forming the bottom electrode of the memory cell; and forming an interconnect layer over the transistor and the memory cell to interconnect the transistor and the memory cell.” with combination of other claim limitations in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899